Appeal by the defendant, as limited by his brief, from two sentences of the County Court, Westchester County (Herold, J.), both imposed November 18, 1988, upon his conviction of driving while intoxicated as a felony and aggravated unlicensed operation of a motor vehicle in the first degree under indictment No. 88-00691-01, and criminal possession of a weapon in the third degree under indictment No. 88-00795-01, upon his pleas of guilty.
Ordered that the sentences are affirmed.
The defendant’s contention that his sentences constituted cruel and inhuman punishment is unpreserved for review (see, People v Ingram, 67 NY2d 897, 899), and is, in any event, without merit. Thompson, J. P., Brown, Rubin, Balletta and Miller, JJ., concur.